             Case 1:18-cr-00468-WFK Document 34 Filed 05/30/19 Page 1 of 5 PageID #: 170
                                                      LAW OFFICE OF

                                           MICHAEL K. BACHRACH
                                                 276 FIFTH AVENUE, SUITE 501
                                                    NEW YORK, N.Y. 10001
                                                          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐
                                          TEL. (212) 929‐0592 • FAX. (866) 328‐1630


MICHAEL K. BACHRACH *                                                                         http://www.mbachlaw.com
* admitted in N.Y., MN and D.C.                                                                  michael@mbachlaw.com

                                                         May 30, 2019

         By ECF and by email
         Hard Copy to Follow

         The Hon. William F. Kuntz
         United States District Court Judge
         Eastern District of New York
         225 Cadman Plaza East
         Brooklyn, NY 11201

                                                         Re: United States v. Ali Saleh,
                                                         18 Cr. 468 (WFK)

         Dear Judge Kuntz:

                  We represent Defendant Ali Saleh in the above-referenced matter and write to address a
         conflict between the Government’s Rule 404(b) motions, dated, May 17, 2019 (Doc. Nos. 24,
         25), and its Requests to Charge, dated, May 28, 2019 (Doc. No. 28), and request a pretrial ruling
         to clarify the issue.

                                                     Background

                The Government moved in limine for an order permitting it to, inter alia, admit, pursuant
         to Fed.R.Evid. 404(b), evidence relating to Mr. Saleh’s assaults on Metropolitan Detention
         Center (“MDC”) staff members in or about April 2017, March 2018, and February 2019. See
         Gov’t Letter-Mot., dated, May 17, 2019 (Doc. No. 24). In a docket Order, dated, May 17, 2019,
         this Court granted the Government’s motion.1

                The Government argues that Mr. Saleh’s incidents of assault on MDC staff members are
         admissible to show his mental state at the time of the assault and that the acts “are probative of
         his knowledge and intent,” Gov’t Letter, dated, May 17, 2019 (Doc. No. 24), at 7, specifically,

         1
                In a separate docket Order, also dated, May 17, 2019, this Court also granted the
         Government’s motions in limine to preclude the defense from raising certain defenses and lines
         of cross-examination. See Gov’t Letter-Mot., dated, May 17, 2019 (Doc. No. 25). Both of this
         Court’s orders were issued before defense counsel had the opportunity to respond. We note, for
         the record, that had we been given the opportunity, we would have opposed the Government’s
         motions in a timely fashion. For purposes of this letter, however, we accept this Court’s rulings
         and proceed accordingly with this Court’s ruling in mind.
       Case 1:18-cr-00468-WFK Document 34 Filed 05/30/19 Page 2 of 5 PageID #: 171
The Hon. William F. Kuntz
May 30, 2019
Page 2 of 5

      his “knowledge and intent in assaulting a federal officer,” id. at 8, as well as his “motive to
      assault MDC officers in the charged offense,” id. (because the victim alleged in the present
      offense, Lamont Cook, was also the victim of one of Mr. Saleh’s prior disciplinary infractions).
      The Government also argues “[t]hese prior acts go to Defendant’s Saleh’s motive and are [also]
      admissible for that non-propensity purchase under Rule 404(b).” id. at 9.

              Putting aside Defendant’s position that the acts in question are being offered for nothing
      more than to show bad character and propensity, a position this Court has implicitly rejected
      through its May 17, 2019, Orders, the Government’s Rule 404(b) arguments appear to conflict
      with the Government’s Requests to Charge, wherein the Government requests that this Court
      charge the jury on the elements of Count One (Assault of a Federal Officer) that omits a motive
      requirement, thereby limiting intent simply to the question of whether the assault was “willful,”
      and limiting the question of knowledge solely to whether the victim was a Corrections Officer, a
      fact that the defense will not dispute. See Gov’t Requests to Charge, dated, May 28, 2019 (Doc.
      No. 28), at 4, 8, 9.

              The Government cannot, however, have it both ways. Either the Government can admit
      “other act” evidence under Rule 404(b) to establish knowledge, intent, and motive, because those
      elements are at issue for the jury to decide, or the Government cannot admit such evidence
      because the issues are either not in dispute or not questions for the jury to decide. Permitting the
      Government to both have its cake and eat it too, however, would unfairly prejudice the defendant
      for all of the reasons discussed in Rule 403 of the Federal Rules of Evidence, namely, because
      “the probative value” of the “other act” evidence would be “substantially outweighed by the
      dander of … unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting
      time, [and] needlessly presenting cumulative evidence.”

                                                  Argument

              Count One of Mr. Saleh’s Indictment charges him with Assault of a Federal Officer in
      violation of 18 U.S.C. §§ 111(a)(1), 111(b). The Government’s proposed charge on Count One,
      reads, in relevant part:

                     In order for you to find the defendant guilty of the first count of the
                     Indictment, the government must prove each of the following
                     elements beyond a reasonable doubt:

                     First, that on or about the date specified in the Indictment,
                     correctional officer Lamont Cook was a federal officer, as I will
                     define that term for you;

                     Second, that at the time, the defendant forcibly assaulted or
                     resisted or impeded or intimidated or interfered with the victim
                     Lamont Cook;
       Case 1:18-cr-00468-WFK Document 34 Filed 05/30/19 Page 3 of 5 PageID #: 172
The Hon. William F. Kuntz
May 30, 2019
Page 3 of 5

                     Third, that at the time, the victim Lamond Cook was engaged in
                     the performance of his official duties; and

                     Fourth, that the defendant acted willfully.

      Gov’t Requests to Charge, dated, May 28, 2019 (Doc. No. 28), at 3-4 (emphasis in original).

              The defense will not be contesting that “correctional officer Lamont Cook was a federal
      officer,” nor that Mr. Saleh was aware of that fact. As such, Mr. Saleh’s knowledge will not be
      at issue in this trial. See United States v. Mohel, 604 F.2d 748, 754 (2d Cir. 1979) (holding, inter
      alia, that once an offer is made to stipulate that knowledge will not be at issue, other crimes
      evidence should be excluded and trial judge should instruct jurors that a stipulation has been
      made on that element).

             The Government also proposes that this Court charge the jury:

                     The third element the government must prove beyond a reasonable
                     doubt is that, at the time of the alleged assault, the victim Lamont
                     Cook was engaged in (or was assaulted on account of) the
                     performance of his official duties.

                     You may find that the victim was so engaged if you find that, at
                     the time of the alleged assault, he was acting within the scope of
                     what he was employed to do….

      Gov’t Requests to Charge, dated, May 28, 2019 (Doc. No. 28), at 8.

              The defense will not be contesting that Officer Cook “was engaged in … the performance
      of his official duties” and “was acting within the scope of what he was employed to do.” As
      such, if this Court charges the jury in the disjunctive, i.e., that Officer Cook “was engaged in (or
      was assaulted on account of) the performance of his official duties,” as requested by the
      Government, then Mr. Saleh’s motive will not be an issue for the jury to determine.

              Moreover, in regard to whether this Court should instruct the jury in the disjunctive,
      rather than in the conjunctive as proposed by the defense, compare Gov’t Requests to Charge,
      dated, May 28, 2019 (Doc. No. 28), at 8, with Defendant’s Requests to Charge, dated, May 24,
      2019 (Doc. No. 32), at 14, the defense submits that charging in the conjunctive would avoid jury
      confusion that could be caused by the disparity between the Indictment and the instructions to
      the jury, since the Indictment lists the relevant language in the conjunctive. See Count One,
      Indictment (“while [Officer Cook] was engaged in, and on account of, the performance of
      official duties”) (emphasis added). The defense also submits that because the Indictment charges
      the offense in the conjunctive, the Grand Jury has included motive into the elements required to
      be established in this case, and permitting the Government to charge the offense in the
      disjunctive would constructively amend the indictment by omitting motive as a required element.
       Case 1:18-cr-00468-WFK Document 34 Filed 05/30/19 Page 4 of 5 PageID #: 173
The Hon. William F. Kuntz
May 30, 2019
Page 4 of 5

      See United States v. Lisyansky, 806 F.3d 706, 712 (2d Cir. 2015); United States v. Vebeliunas,
      76 F.3d 1283, 1290 (2d Cir. 1996).

              Thus, the determination of whether the third element of Count One will be charged in the
      conjunctive or the disjunctive either opens the door to the Government’s proposed “other acts”
      (if charged in the conjunctive as requested by the defense) or shuts the door tight (if charged in
      the disjunctive as requested by the Government). In either event, the Government cannot have it
      both ways.

             With respect to the Government’s final basis for admissibility under Rule 404(b), intent,
      the Government proposes that this Court instruct the jury:

                     The fourth element that the government must prove beyond a
                     reasonable doubt is that the defendant committed the act or acts
                     charged in the Indictment willfully. In other words, you must be
                     persuaded that the defendant acted voluntarily and intentionally,
                     and not by mistake or accident.

      Gov’t Requests to Charge, dated, May 28, 2019 (Doc. No. 28), at 9.

              The evidence in this case will include a surveillance video of Officer Cook retrieving
      garbage from Mr. Saleh’s cell through the food slot in the door. The video will also show that
      during this event an arm comes through the slot waiving at Officer Cook with an object, which
      then appears to strike Officer Cook in the arm. Other evidence will show that Mr. Saleh was the
      only inmate inside the cell at the time of the incident and that corrections officers thereafter
      recovered a “shiv” from Mr. Saleh’s cell, which the Government believes was the object used to
      strike Officer Cook, and that Officer Cook thereafter received medical treatment for his injuries.

              That evidence, particularly the video and the “shiv”, will make it pellucidly clear that Mr.
      Saleh’s actions were willful, thus establishing the only element of intent addressed in the
      Government’s proposed charge, and thereby eliminating any justification for introducing “other
      act” evidence whose probative value would be substantially outweighed by the danger of “unfair
      prejudice, confus[ing] the issues, misleading the jury, undue delay, wasting time, or needlessly
      presenting cumulative evidence.” Fed.R.Evid. 403.

              Even were this Court to determine that the Government’s proffered “other act” evidence
      survives Rule 403 balancing, see United States v. Inserra, 34 F.3d 83, 89 (2d Cir. 1994)
      (explaining that the Second Circuit follows the “inclusionary rule” for Rule 404(b) evidence
      subject to Rule 403 balancing), Rule 404(b) evidence still may not generally be introduced until
      the defendant first opens the door to its introduction. See United States v. Pitre, 960 F.2d 1112,
      1120 (2d Cir. 1992); United States v. Colon, 880 F.2d 650, 660-61 (2d Cir. 1989).

             Here, if this Court chooses to adopt the Government’s proposed charge on the elements
      of Count One, then the defense will have no legitimate manner of challenging the willfulness of
      Mr. Saleh’s conduct. As a result, until such time as we open the door to Mr. Saleh’s intent, the
       Case 1:18-cr-00468-WFK Document 34 Filed 05/30/19 Page 5 of 5 PageID #: 174
The Hon. William F. Kuntz
May 30, 2019
Page 5 of 5

      Government should not be permitted to introduce evidence related to an element that will not be
      in dispute.

              Finally, the defense notes that none of the objections contained in this letter would be
      relevant if the Government’s proposed jury charge was consistent with its Rule 404(b) motion.
      Since, however, the Government seeks a jury charge that that omits a motive requirement,
      thereby limiting intent simply to the question of whether the assault was “willful,” and likewise
      limits the question of knowledge solely to whether the victim was a Corrections Officer, the
      Government has created a situation that obfuscates the bases for the admission of the “other act”
      evidence proffered in its letter-motion.

                                                Conclusion

             Accordingly, the defense respectfully submits that this Court should either reconsider its
      prior determination to permit the Government to admit “other act” evidence of assaultive
      conduct in its case in chief, or adopt Defendant’s proposed charge on the elements of Count One,
      which charges the offense in the conjunctive and thus requires the Government to establish that
      Officer Cook was assaulted “on account of” the performance of his official duties. See
      Defendant’s Request to Charge, dated, May 24, 2019 (Doc. No. 32), at 11-12, 14.

             As always, we thank Your Honor for your time and consideration. Defendant also
      reserves the right to assert additional objections, orally or in writing, at or before the charge
      conference in this case.

                                                  Respectfully submitted,

                                                  /S/

                                                  Michael K. Bachrach
                                                  Anthony L. Ricco
                                                  Steve Zissou
                                                  Attorneys for Defendant Ali Saleh

      cc:    All parties of record (by ECF)
